         Case 1:20-cv-00209-KPF Document 74 Filed 05/11/20 Page 1 of 2




                                            May 11, 2020



BY ECF

Hon. Katherine Polk Failla
United States District Court
Southern District of New York
                                                            MEMO ENDORSED
40 Foley Square, Room 2103
New York, New York 10007

              Re:     SFM Realty Corp. v. Lemanski, 20-CV-00209 (KPF);
                      Sealing Request.

Dear Judge Failla:

       On behalf of my client, Defendant Patricia Lemanski, I am writing to ask this Court for
permission to file under seal Ms. Lemanski’s reply to Plaintiff’s and its counsels’ May 1, 2020
opposition to her motion for sanctions (ECF Doc. Nos. 70-72).

        Given that Your Honor previously granted our March 9, 2020 request to file the initial
motion under seal (ECF Doc. No. 62), and given that Your Honor also granted the request of
Plaintiff and its counsel to file their opposition under seal (ECF Doc. No. 69), we respectfully
request that we be permitted to file the reply to the opposition under seal because it references
matters which are otherwise subject to Your Honor’s prior sealing orders in this case.

                                            Respectfully submitted,




                                            /s/Michael S. Ross
                                            Michael S. Ross


cc:    All Counsel
       (By ECF)
           Case 1:20-cv-00209-KPF Document 74 Filed 05/11/20 Page 2 of 2

Application GRANTED. Defendant may file her reply papers under seal, visible
to the Court and parties only.

Dated:   May 11, 2020                   SO ORDERED.
         New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
